Title: To Alexander Hamilton from John B. Church, [2 August 1791]
From: Church, John B.
To: Hamilton, Alexander



[Down Place, August 2, 1791]
My dear Sir

The enclos’d is the Answer sent me by Mr. Alchorne, the Assay Master of the Mint, to the Enquiries respecting the Standard and Weight of Spanish Dollars which will I hope prove satisfactory. It is not in my Power at present to satisfy you respecting the Prices of Labor & Manufacturers, but I have taken Measures to inform myself of them and as it will take some Time, I shall hardly be able to send you the Account before the September Packet. I have been here about a Month and shall not return to London untill November, so that I know nothing of News or Politics but what I read in the public Prints. I fear there is no Disposition at present in our Ministers to treat properly with America. Lord Hawkesbury is lately admitted into the Cabinet, and his Prejudices are strong against you, and the Enthusiasm for maintaining the Navigation Act is such that there is not a Shadow of probability they will in any Shape relax. I have heard nothing since my last of Mr. Hammonds Appointment as Envoy to America but I believe he is certainly to be sent out.
Angelica is well and joins me in best and most cordial Wishes to Mrs. Hamilton and yourself.
I am   My Dear Sir   ever sincerely   Yours &c &c
J B Church

Down PlaceAugt. 2d: 1791
Alexr Hamilton Esqr.
